





CITATION: Akagi v. Synergy Group
      (2000) Inc., 2011 ONCA 201



DATE:  20110314



DOCKET: C52728



COURT OF APPEAL FOR ONTARIO



Doherty, Feldman and Epstein JJ.A.



BETWEEN



Trent Akagi



Plaintiff (Appellant)



and



Synergy Group (2000) Inc., Shane Davidson Smith,
          David Prentice, Sandra Delahaye
, and Jean Lucien Breau



Defendants (Respondents)



Terry Corsianos, for appellant



Gerald Matlofsky, for the respondents



Heard:  March 11, 2011



On appeal from the order of Justice Whitaker of the Superior
          Court of Justice dated September 3, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We are not prepared to interfere with the motion judges determination
    that the default judgment should be set aside.

[2]

The motion judge, however, failed to consider the prejudice to the
    plaintiff.  He should have imposed terms on the respondents.  We would vary his
    order as follows:




i.

The appellant should have his costs thrown away and fixed at $15,000
        payable within 30 days;


ii.

The respondents shall within 30 days pay $60,000 into court to the
        credit of the action pending the outcome of the trial or further order of the
        court.



[3]

Costs to the appellant in the amount of $7,000.  The respondents have 30
    days to pay this amount.


